Citation Nr: 1147130	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  98-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and posttraumatic stress disorder (PTSD).


(The issues of whether new and material evidence has been received to reopen claims for service connection for a left shoulder disability, residuals of a cervical spine injury, residuals of a head injury, and residuals of a bruise on the left arm will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction has since been transferred to the San Juan, Puerto Rico RO.

In September 2007, the Board denied the claim for service connection for a neuropsychiatric disability, diagnosed as chronic schizophrenia, undifferentiated.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 decision, the Court vacated the September 2007 Board decision and remanded it for further development and readjudication consistent with the decision.  (The Board will address the bases for the Court's decision below.)  The case has been returned to the Board for further appellate review. 

In the Veteran's brief before the Court, he stated that the Board limited his claim for service connection for psychiatric disability to a diagnosis of schizophrenia, undifferentiated type.  The Court did not address this in the decision, but the Board has reclassified the issue as one for service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and PTSD, in compliance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This does not limit the claim to consideration of a diagnosis of undifferentiated schizophrenia and PTSD only, but rather any psychiatric disorder.  At this time, the only psychiatric disorders that have been diagnosed have been undifferentiated schizophrenia and PTSD, which is why the Board has specifically mentioned these two diagnoses.  

The Board notes that the Veteran has two, different representatives in connection with five issues currently before the Board.  In January 2008, the Veteran signed a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, wherein he gave Mr. Chisholm "No Limitation" regarding Mr. Chisholm's representation of the Veteran in connection with any and all issues before VA.  See id. in Volume 4 on left side of claims file.  However, in June 2010, the Veteran submitted a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, wherein he gave the Disabled American Veterans the authority to represent him with all other issues before VA "EXCEPT Private Attorney representative for the issue of entitlement to service connection for Schizophrenia."  See id. in Volume 4 on left side of claims file; see also VA Form 21-4138, Statement in Support of Claim, dated June 8, 2010 (Veteran reiterating in clear terms who he wants to represent him for which claim(s)).  

Therefore, based upon the facts in the record as it currently stands, the Veteran is represented by Mr. Chisholm in connection with the claim for service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and PTSD, which will be addressed in this decision, and by the Disabled American Veterans in connection with the other four issues on appeal, which will be addressed in a separate decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

When this issue of service connection for a psychiatric disorder was before the Court, the Veteran stated that VA had relied on an inadequate VA examination in denying the Veteran's claim.  See Appellant's brief on pages 6-10.  The Court agreed with the Veteran to the extent that the October 2005 examiner failed to provide an adequate rationale for his opinion and failed to provide sufficient detail of the Veteran's disorder in the examination report.  See slip opinion on page 5.  The Court found that the Board had failed to ensure substantial compliance with its April 2005 remand (wherein it had asked that the examiner provide a rationale for the opinion of whether any currently-diagnosed psychiatric disorder was related to service).  Id. on pages 6-7.  Thus, the Board will remand to provide the Veteran with a new examination and medical opinion, which medical opinion will be substantiated with a rationale.

In April 1997, the Veteran stated he had received treatment for a psychiatric disorder at the New York, New York VA facility from 1974 to 1989, at the New Jersey VA facility from 1974 to 1989, and at the San Juan, Puerto Rico, facility from 1989 to the present.  See VA Form 21-4138, Statement in Support of Claim.  In the VA Form 21-526, Veteran's Application for Compensation or Pension, received in December 1989, the Veteran indicated he had received treatment for a psychiatric disorder at the VA facility on 1st Avenue and East 24th Street in New York in 1983.  As the Veteran has alleged that these records are relevant to the issue on appeal, an attempt to obtain these records must be made.  Some of these treatment records are in the claims file; however, it is unclear whether VA has attempted to obtain all these identified records.  To ensure that VA meets its duty to assist, it will request that VA attempt to obtain all of these records. 

The Veteran had also argued before the Court that VA failed to obtain relevant records in connection with the Veteran's claim.  Specifically, he stated he had put VA on notice that he was in receipt of Social Security Income benefits in 1990 and 1991 and that VA failed to obtain these relevant records.  See Appellant's Brief at pages 10-11.  However, the Court disagreed with the Veteran's allegation, noting that the Veteran had failed to establish the relevance of these records in connection with the issue on appeal.  See slip opinion on page 9.  The Court specifically stated that VA had no duty to assist the Veteran in obtaining these records and noted that the Veteran would have the opportunity to establish their relevance when the case was back before the Board.  Id.  As of the date of this remand, more than a year after the Court's July 2010 decision, the Veteran has not informed VA of the relevance of these records.  Therefore, the Board will not request that the RO attempt to obtain the records, but will invite the Veteran to inform VA for what disability or disabilities he was awarded these benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the relevant treatment records pertaining to psychiatric treatment from the following VA facilities: 

   (i) VA Medical Center in New York, New York, from 1974 to 1989; 
   
   (ii) VA Medical Center in New Jersey from 1974 to 1989; and 
   
   (iii) VA Medical Center in San Juan, Puerto Rico, from 1989 to 1997 and from 2006 to the present (of record are VA treatment records from 1997 to 2006 from the San Juan, Puerto Rico, VA Medical Center and the Board finds that duplicate records need not be obtained).  

2.  If the Veteran has received non-VA treatment for the psychiatric disorder, he should provide the RO with the name and address of the doctor(s) or the facility(ies), including permission, and the RO should attempt to obtain the relevant records.

3.  The Veteran is invited to inform VA of what disability/disabilities upon which the award of Social Security benefits was/were granted in 1990/1991.  If the records are relevant to the issue on appeal, the RO should attempt to obtain the records in connection with a claim for Social Security benefits back in 1990 or 1991.

4.  Once the above actions are completed to the extent possible, schedule the Veteran for VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder(s).  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorder.  The examiner is informed of the following facts:

* The Veteran served on active duty from December 1972 to May 1973.

* The service treatment records described below are in the manila envelope near the bottom of Volume 1 of the claims file and have been placed in chronological order.  The evelope is labeled.

* In April 1973, the Veteran was advised that separation from service was being requested due to unsuitability, which was "Apathy (lack of appropriate interest), defective attitudes, and inability to expend effort constructively."  

* On April 12, 1973, the Veteran was psychiatrically evaluated and was determined to have "no mental defects sufficient to warrant disposition through medical channels."  The examiner noted the Veteran was "so far free from mental defect, disease, or derangement as to be able to distinguish right from wrong" and to "adhere to the right."  The examiner also determined the Veteran possessed "sufficient mental capacity to understand and to participate in board proceedings."  The examiner diagnosed "Specific learning disorder, acute, moderate; manifested by inability to learn sufficient English to function in the Army or to comprehend instructions."  The examiner noted that the Veteran was motivated to complete his obligated tour but because of language difficulties, he would continue to have difficulty training.  

* An April 1973 Report of Medical Examination shows that psychiatric evaluation was normal.  In the Report of Medical History completed by the Veteran at that time, he denied ever having or having then, "Frequent trouble sleeping," "Depression or excessive worry," and "Nervous trouble of any sort."

* An April 1973 service treatment record shows that the Veteran was seen with chest pains and reported he was very shaky and nervous at times and could not sleep at night.  The examiner diagnosed anxiety reaction.  

* A January 1977 private medical record shows that the Veteran reported feeling very nervous and was hearing voices calling his name and telling him "many sad things."  The examiner wrote the Veteran had ideas of reference and was having delusions.  The Veteran admitted that he was a very aggressive person and that at times he wanted to attack the person who was talking to him.  The examiner noted the Veteran had poor judgment and no insight.  He diagnosed schizophrenia, chronic, undifferentiated.  (Some of the words were difficult to read, so be sure to read this document.)  This record is in Volume 1 of the claims file and is tabbed in green on the left side with the applicable month and year.

* The VA medical records described below from 1989 to 1991 are in Volume 1 of the claims file and are tabbed in yellow on the left side with the applicable month and year.

* A July 1989 VA Medical Certificate shows the Veteran reported insomnia secondary to being fearful for approximately six months.  The examiner noted there had been a prior psychiatric hospitalization in Puerto Rico and "ED," which appears to be the Emergency Department.  The examiner wrote the Veteran was not on medication.

* A July 1989 VA Consultation Sheet shows the Veteran was referred to a psychiatrist for complaints of insomnia secondary to being fearful.  The examiner wrote there were two prior psychiatric hospitalizations in Puerto Rico and [emergency department?] for same some time ago.  The Veteran reported he had been on medication but was not taking medication now.  

The psychiatrist stated that the Veteran had a negative history of psychiatric treatment and related a long history of paranoid thinking, audio hallucinations which call his name, fleeting impulses to hurt people which scared him and which he was able to suppress.  The examiner wrote that the Veteran had a six-month history of insomnia and restlessness.  The examiner stated the Veteran had no formal thought disorder and no suicidal or homicidal intent or plan.  He described the Veteran as having vague generalized paranoia.  He was oriented and his mood was mildly depressed.  Affect was "somewhat constricted."  Insight and judgment were fair/good.  The impressions were cocaine abuse, psychotic disorder, not otherwise specified, and to rule out personality disorder.

* A September 1989 VA Consultation Sheet shows the Veteran was still complaining of sleeplessness.  The examiner wrote that the Veteran related a 12-year history of psychiatric illness, who came in complaining of rapid, pressured speech, lethargy, auditory hallucinations, paranoia, and agitation.  The examiner wrote the Veteran had been hospitalized two times with active psychotic symptoms but was not on any current psychiatric medication.  The impression was to rule out schizophrenia.

* A January 1990 VA Consultation Sheet shows the Veteran was referred for depression.  The psychiatrist noted that the Veteran had a 12-year history of continuous psychiatric symptoms with complaints of hearing voices telling him to kill people, paranoid delusions that people are following him and want to kill him, anxiety, and insomnia.  The examiner noted the Veteran now said he had never had a psychiatric admission but had told a Dr. D (who saw the Veteran in September 1989) previously that he had had two admissions.  The examiner noted the Veteran appeared quite anxious at times.  He had fair relatedness, speech was within normal limits, and no thought disorder.  Hallucinations and paranoia as described above.  The Veteran was fully oriented and cognitively intact.  The impression was probable paranoid schizophrenia.

* January 1990 and February 1990 VA treatment records show the Veteran was still having psychiatric symptoms.  

* In February 1991, the Veteran underwent testing and a psychiatric examination.  There, the examiner diagnosed schizophrenia, undifferentiated type, and mild mental retardation.

* In the 2006 VA treatment records in Volume 4, they include a diagnosis of PTSD in the "computerized problem list."

* While the Board has laid out some of the facts in the claims file, it asks that you review all the evidence of record.  

* Part of the basis for the remand is to obtain additional records, and those records may be now associated with the claims file.  At the present time, there are no treatment records dated prior to 1977 pertaining to treatment for psychiatric symptoms.  The Veteran has claimed he was treated as early as 1974.  Thus, please be sure to review any additional evidence that has been associated with the claims file.

* The examiner is informed that the Veteran has been diagnosed with schizophrenia and there are notations of PTSD in the VA treatment records (the Veteran has not provided VA with any facts pertaining to an in-service stressor).  There was a notation in 1989 to rule out a personality disorder.

The examiner should enter the appropriate diagnosis or diagnoses under Axis I and Axis II and opine as to whether it is at least as likely as not (50 percent probability or higher) the Veteran has a current acquired psychiatric disorder that began during service, or is a result of any event or incident in service, to include a stressor, if applicable.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, regarding the incurrence of his acquired psychiatric disorder, as well as reports of continuity of symptomatology since discharge from service.  All findings must be reported in detail with a complete rationale provided for all opinions, which rationale is based upon medical principles and evidence in the claims file, and all indicated testing must be accomplished.  The Board notes that the October 2005 VA examination was deemed inadequate because the examiner failed to provide a rationale for the medical opinion.  Thus, it is imperative that a rationale for the opinion be provided.

5.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand, to include ensuring the medical opinion provided in the VA examination report has a rationale that explains the basis/bases for the opinion.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

